

113 S2814 IS: National Labor Relations Board Reform Act
U.S. Senate
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2814IN THE SENATE OF THE UNITED STATESSeptember 16, 2014Mr. Alexander (for himself and Mr. McConnell) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the National Labor Relations Act to reform the National Labor Relations Board, the Office
			 of the General Counsel, and the process for appellate review, and for
			 other purposes. 1.Short titleThis Act may be cited as the
		  National Labor Relations Board Reform Act.2.National Labor Relations Board(a)Composition; termsSection 3(a) of the National Labor Relations Act (29 U.S.C. 153(a)) is amended—(1)in the first sentence—(A)by striking prior to its amendment by the National Labor Management Relations Act, 1947, and inserting prior to its amendment by the National Labor Relations Board Reform Act;(B)by striking five instead of three members and inserting 6 instead of 5 members; and(C)by striking appointed by the President by and with the advice and consent of the Senate and inserting appointed by the President, after consultation with the leader of the Senate representing the party
			 opposing the party of the President, by and with the advice and consent of
			 the Senate;(2)by striking the second sentence and inserting the following: The
			 sixth member added by the first sentence of this section shall be
			 appointed for a term that expires on the day before the first date on
			 which a full term
			 of another member of the Board commences that is after the date
			 of enactment of the National Labor Relations Board Reform Act. Of the 6
			 members, there shall be 3 members representing each of the 2 major
			 political parties and, beginning on January 1, 2020, each of the 2 members
			 of the Board whose terms expire on the same date, as
			 established under subsection (e), shall represent a different major
			 political party.; and(3)in the fourth sentence (including the amendment made by paragraph (2))—(A)by striking Their successors, and the successors of the other members, and inserting The successor of such sixth member, and the successors of the other members,;(B)by inserting (except as otherwise provided during the transition period under subsection (e)) after each; and(C)by striking he and inserting the individual .(b)AuthoritySection 3(b) of the National Labor Relations Act (29 U.S.C. 153(b)) is amended—(1)in the first sentence—(A)by striking three or more and inserting 4 or more; and(B)by inserting before the period the following: , with such group consisting of an equal number of members representing each major political party; and(2)in the third sentence—(A)by striking three members and inserting 4 members; and(B)by striking Board, except that and all that follows through hereof.  and inserting the following: Board. Any determination of the Board shall be approved by a majority of the members present..(c)Transition to improved staggered termsSection 3 of the National Labor Relations Act (29 U.S.C. 153) is further amended by adding at the
			 end the following:(e)Transition to improved staggered termsNotwithstanding subsection (a) or any other provision of this Act—(1)each term of a member of the Board appointed after the date of enactment of the National Labor
			 Relations Board Reform Act  and before
			 December 31, 2019, shall terminate on December 31, 2019, or  the date on
			 which the term otherwise expires, whichever is earlier, and new terms for
			 all 6 members of the Board shall begin on January 1, 2020; and(2)of the 6 members of the Board who are appointed for the terms beginning  on January 1, 2020—(A)2 of the members  shall be appointed for terms
			 ending on December 31, 2021;(B)2 of the members  shall be appointed for terms
			 ending on December 31, 2023; and(C)2 of the members shall be appointed for terms ending
			 on December 31, 2024..3.General Counsel(a)Review of General Counsel decisionsSection 3 of the National Labor Relations Act (29 U.S.C. 153), as amended by section 2, is further
			 amended—(1)in subsection (d)—(A)in the second sentence, by striking trial examiners and inserting administrative law judges; and(B)in the third sentence, by striking He shall and inserting Subject to subsection (f), the General Counsel shall; and(2)by adding at the end the following:(f)Review of General Counsel complaints(1)In generalAny person subject to a complaint that is issued or authorized by the General Counsel under
			 subsection (d) may obtain review of the complaint in any district court of
			 the United States in the judicial district wherein the unfair labor
			 practice in
			 question was alleged to have occurred, wherein such person resides or
			 transacts business, or in the United States District Court for the
			 District of Columbia, by filing in such court, not later than 30 days
			 after such issuance or authorization, a written petition for review of the
			 complaint. The court may prohibit any further proceedings relating to such
			 complaint if the court determines that the General Counsel does not have
			 substantial evidence that such person has violated this Act.(2)DiscoveryAny party to a complaint under paragraph (1) may file a request to the	General Counsel to obtain
			 any advice memorandum prepared by an attorney of the Division of Advice of
			 the Office of the General Counsel, any internal memorandum of the Office
			 of the General Counsel, or any other inter-agency or intra-agency
			 memorandum or letter described in section 552(b)(5) of title 5, United
			 States Code, related to the complaint. Not later than 10 days after the
			 filing of such request, the
			 General Counsel shall provide such party the requested memorandum, letter,
			 or
			 document..(b)SalarySection 4(a) of the National Labor Relations Act (29 U.S.C. 154(a)) is amended—(1)in the first sentence, by striking shall receive a salary of $12,000 a year, and inserting shall be compensated at a level equivalent to level IV of the Executive Schedule, in accordance
			 with section 5315 of title 5, United States Code. The Chairman of the
			 Board shall be compensated at a level equivalent to level III of the
			 Executive Schedule, in accordance with section 5314 of title 5, United
			 States Code. Each member of the Board, the General Counsel, and the
			 Chairman;(2)in the fourth sentence, including the amendment made by paragraph (1), by striking examiners and inserting administrative law judges; and(3)in the sixth sentence, including the amendment made by paragraph (1)—(A)by striking trial examiner's report and inserting report of an administrative law judge;  and(B)by striking trial examiner shall advise and inserting administrative law judge shall advise.4.Final orders; dischargeSection 10 of the National Labor Relations Act (29 U.S.C. 160) is amended—(1)in subsection (c)—(A)by striking before an examiner or examiners thereof and inserting before an administrative law judge or administrative law judges thereof; and(B)by striking such examiner or examiners and inserting such judge or judges; and(2)in subsection (d)—(A)by inserting or the Board has issued a final order after have been filed in a court;(B)by striking at any time upon reasonable notice and inserting , not later than 1 year after the submission of a report of an administrative law judge, or a
			 decision of a regional director, pertaining to such case or order, upon
			 reasonable notice,; and(C)by adding at the end the following: The Board shall issue a final order reviewing an appeal of a report of an administrative law judge
			 or decision of a regional director filed within 1 year after such report
			 or decision. If the Board does not issue a final order within 1 year after
			 the report of an administrative law judge or decision of a regional
			 director,  any party to the case may move to discharge the case. Upon such
			 motion, the report of the
			 administrative law judge or  decision of the regional director shall be
			 deemed to
			 be a final agency action and the Board may not take further action on the
			 matter under subchapter II of chapter 5 of title 5, United States Code.
			 Any party to the case may obtain review of the order in any court of
			 appeals of the United States in the circuit wherein the unfair labor
			 practice in question was alleged to have occurred, wherein
			 such person resides or transacts business, or in the United States Court
			 of Appeals for the District of Columbia, by filing in such court, not
			 later than 60 days after the issuance of the order, a written
			 petition for the court to modify or set aside the order of the Board. The
			 court shall review the order de novo..5.Authorization of appropriations to further effective governmentThe National Labor Relations Act (29 U.S.C. 151 et seq.) is amended by adding at the end the
			 following:20.Authorization of appropriations to further effective government(a)2-Year deadlineIf, 2 years after the date of enactment of the National Labor Relations Board Reform Act, the Board has failed to issue a final order, in accordance with section 10(d), on more than 90
			 percent of the cases pending on (or
			 filed on or after) such date of enactment,  then the amount authorized to
			 be appropriated to carry out this Act for each of the succeeding 2 fiscal
			 years
			 shall be 80 percent of the average amount so authorized for the prior 2
			 fiscal years.(b)4-Year deadlineIf, 4 years after the date of enactment of the National Labor Relations Board Reform Act, the Board has failed to issue a final order, in accordance with section 10(d), on more than 90
			 percent of the cases pending on (or
			 filed on or after) the date that is 2 years after the date of such
			 enactment, then the amount authorized to be appropriated to carry out this
			 Act for each succeeding fiscal year shall remain the amount so
			 appropriated for the fiscal year that is 4 years after the date of such
			 enactment..